DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019, 07/10/2020, 01/27/2021 was filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings.
The drawings 9-11 and 13 are objected to because texts inside the drawing are blurry and very hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding to claim 19, Applicant recited “wherein said sampling of at least one of said plurality of current signals is modified based upon current calibration characteristics”.  There is no adequate written description of the invention in specification to show any description of sufficient, relevant, identifying characteristics in order for a person skilled in the art would recognize that the inventor had possession of the claimed invention.
Regarding to claim 20, Applicant recited “wherein said sampling of at least one said voltage signals is modified based upon voltage calibration characteristics”.  There is no adequate written description of the invention in specification to show any description of sufficient, relevant, identifying characteristics in order for a person skilled in the art would recognize that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 refer in general to “synchronizing a first clock … and a second clock …” without mentioning how.  There is no clear steps are mentioned in the claim which would achieve said synchronization.  It is also unclear which result is then obtained by said synchronization e.g. both clock signals have then the same phase and same frequency, or is a particular point in time taken as reference both signals, or is another configuration though said synchronization to be achieved.  It is unclear which steps are to be performed to achieve said result of synchronizing and how said result is defined.
corresponding respective plurality of re-sampled current signals are determined.  It is not clear corresponding to what and how a resampled current signals is considered as corresponding.
Claims 2-24 are also rejected because they fail to remedy the deficiencies of claim 1.
Regarding to claims 19-20, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As mentioned above there is no teaching  of how “wherein said sampling of at least one of said plurality of current signals is modified based upon current calibration characteristics” or “wherein said sampling of at least one said voltage signals is modified based upon voltage calibration characteristics” can be performed or implemented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (US 2014/0028282).
Regarding to claim 1, Perry teaches a method of measuring electrical network parameters, comprising: (Abstract)
synchronizing a first clock of at least one voltage sensing node and a second clock of at least one current sensing node of an electrical network; (¶0006, Fig.4, ¶0028)
sampling at least one voltage signal from a voltage transducer at said at least one voltage sensing node of said electrical network; (Fig. 3, ¶0028)
sampling a plurality of current signals from a plurality of respective current transducers at said at least one current sensing node of said electrical network; (¶0006, Fig.3, ¶0028)
re-sampling said sampled at least one voltage signal to determine a corresponding at least one re-sampled voltage signal; (¶0028)
communicating (1) said corresponding at least one re-sampled voltage signal and (2) a voltage time stamp based on said synchronized first clock and associated with said at least one sampled voltage signal to said at least one current sensing node through a communication link; (¶0028 – communicating thru wireless network)
re-sampling each of said sampled plurality of current signals to determine a corresponding respective plurality of re-sampled current signals; (Fig.4, ¶0032, Fig.6 ¶0035)
calculating said electrical network parameters at said at least one current sensing node based upon said at least one re-sampled voltage signal and a respective said re- sampled current signal of said plurality of re-sampled current signals. (¶0009, ¶0028, ¶0030)
Regarding to claim 2, Perry teaches the method of claim 1.  Perry further teaches wherein said sampling of at least one of said plurality of current signals is at a first sampling Fig.5-6 item 620 and 624, ¶0035 each phase of voltage has different sampling rate than sampling rate of current)
Regarding to claim 3, Perry teaches the method of claim 1.  Perry further teaches wherein said sampled at least one voltage signal and said sampled at least one of said plurality of current signals are re-sampled at the same re-sampling frequency (Fig.4 – shows a single phase voltage that both voltage and current have same sampling rate i.e. 32 time line rate, ¶0035 Each phase has a same sampling rate with current)
Regarding to claim 4, Perry teaches the method of claim 1.  Perry further teaches a current time stamp based upon said synchronized second clock and associated with said at least one current sensing node of said electrical network (Fig.4, ¶0032 – synchronized voltage signals with current timer)
Regarding to claim 6, Perry teaches the method of claim 1.  Perry further teaches wherein said current sensing node is remote from said voltage sensing node (Fig.2 – current sensing located in Electrical panel, Voltage sensor located in distribution hub, ¶0027)
Regarding to claim 8, Perry teaches the method of claim 1.  Perry further teaches said communicating said at least one re-sampled voltage signal to said at least one current sensing node through said communication link where when said re-sampling of said sampled at least one voltage signal is performed at said at least one voltage sensing node (¶0027-0028 – communicated thru wireless
Regarding to claim 18, Perry teaches the method of claim 1.  Perry further teaches determining a frequency of said re-sampling of said sampled at least one voltage signal based upon a power line frequency (¶0034)
Regarding to claim 21, Perry teaches the method of claim 1.  Perry further teaches wherein a sampling frequency of at least one of said plurality of current signals is asynchronous with respect to a sampling frequency of said at least one voltage signal (Fig.6 ¶0035 –synchronizes voltage to current)
Regarding to claim 22, Perry teaches the method of claim 1.  Perry further teaches wherein said sampling frequency of at least one of said plurality of current signals and said sampling frequency of said at least one voltage signal are asynchronous with respect to the power line frequency (¶0034-0035 – synchronize with respect line voltage)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7, 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2014/0028282) as applied to claim 4 above, and further in view of Aldestam (WO 95/33184).
Regarding to claim 5, Perry teaches the method of claim 4.  Perry fails to teach wherein said electrical network parameters are calculated in at least one of said at least one current sensing node based upon temporally aligned said at least one re-sampled voltage signal and said corresponding respective plurality of re-sampled current signals, where said temporal alignment is based upon said voltage time stamp and said current time stamp.
Aldestam teaches
wherein said electrical network parameters are calculated in at least one of said at least one current sensing node based upon temporally aligned said at least one re-sampled voltage signal and said corresponding respective plurality of re-sampled current signals, where said temporal alignment is based upon said voltage time stamp and said current time stamp (Page 5 lines 16-28 – each measurement has timestamp, Fig.2, page 9 lines 24 thru page 10 line26 – synchronization based on timestamp).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Aldestam.  Since different sensors require different time to obtain, to process and to transmit collected data to a remote place, the server 
Regarding to claim 7, Perry teaches the method of claim 6.  Perry fails to teach wherein said at least one voltage sensing node includes said first clock circuit and said at least one current sensing node includes said second clock circuit.
Aldestam teaches 
wherein said at least one voltage sensing node includes said first clock circuit and said at least one current sensing node includes said second clock circuit (page 5 line 16 thru page 6 line 8).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Aldestam.  Since different sensors require different time to obtain, to process and to transmit collected data to a remote place, the server application must be tailored to specific sensors which makes it time-consuming and expensive to implement. Aldestam’s invention provides a flexible method which is easily adapted to different sensor collection device.
Regarding to claim 9, Perry modified by Aldestam teaches the method of claim 5.  Perry further teaches wherein said synchronization of said first clock and said second clock is through said communication link (Fig.3-4, ¶0031-0032 synchronization between voltage and current)
Regarding to claim 25, Perry teaches a system for measuring electrical network parameters, comprising: (Abstract)
at least one of said voltage sensing node and said current sensing node synchronizing said first clock with said second clock; (¶0006, Fig.4, ¶0028)
Fig. 3, ¶0028)
said at least one current sensing node of said electrical network sampling a plurality of current signals from a plurality of respective current transducers; (¶0006, Fig.3, ¶0028)
said at least one voltage sensing node re-sampling said sampled at least one voltage signal to determine a corresponding at least one re-sampled voltage signal;
said at least one voltage sensing node communicating (1) said corresponding at least one re-sampled voltage signal and (2) a voltage time stamp based on said synchronized first clock and associated with said at least one sampled voltage signal to said at least one current sensing node through a communication link; (¶0028 – communicating thru wireless network)
said at least one current sensing node re-sampling each of said sampled plurality of current signals to determine a corresponding respective plurality of re-sampled current signals; (Fig.4, ¶0032, Fig.6 ¶0035)
said system calculating said electrical network parameters at said at least one current sensing node based upon said at least one re-sampled voltage signal and a respective said re-sampled current signal of said plurality of re-sampled current signals. (¶0009, ¶0028, ¶0030)
Perry fails to teach at least one voltage sensing node of an electrical network including a first clock; at least one current sensing node of said electrical network including a second clock;
Aldestam teaches
at least one voltage sensing node of an electrical network including a first clock; (Fig.2, page 5 line 16 thru page 6 line 8) at least one current sensing node of said electrical network including a second clock; (Fig.2, page 5 line 16 thru page 6 line 8).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2014/0028282) and Aldestam (WO 95/33184) as applied to claim 9 above, and further in view of Xu (Distributed Power Quality Monitoring System Based on Ethercat)
Regarding to claim 10, Perry modified by Aldestam teaches the method of claim 9.  Perry modified by Aldestam fails to teach wherein said communication link is EtherCat.
Xu teaches
wherein said communication link is EtherCat (Paragraph II System Architecture)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Xu.  EtherCAT facilitates with a distributed clock system which meets the synchronization need in the industrial automation. Timestamping facility is also provided in EtherCAT each node adds the timestamp as the message is received and then, each node again attaches a timestamp as the frame returns back through the nodes, then back to the master.

Claim 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2014/0028282) and Aldestam (WO 95/33184) as applied to claim 4 above, and further in view of Crossley (Time Synchronization for transmission substation USIN GPS and IEEE 1588)
Regarding to claim 11, Perry modified by Aldestam teaches the method of claim 9.  Perry modified by Aldestam fails to teach wherein said communication link includes Ethernet with IEE 1588 PTP.
Xu teaches
wherein said communication link includes Ethernet with IEE 1588 PTP (Paragraph I System Architecture)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Xu.  With the implementation of the Precision Time Protocol (PTP),
defined in the IEEE 1588 standard, for the first time a very accurate and safe way to provide time references throughout the power station’s Ethernet network is made available. PTP allows distributing reference time information in a local area network like NTP does, but due to the innovative protocol it allows to reach accuracies in the sub-microsecond range.
Regarding to claim 13, Perry modified by Aldestam teaches the method of claim 9.  Perry modified by Aldestam fails to teach wherein said communication link uses a single protocol.
Xu teaches
wherein said communication link uses a single protocol (¶ Introduction – NTP protocol)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Xu.  With the implementation of the Precision Time Protocol (PTP), defined in the IEEE 1588 standard, for the first time a very accurate and 
Regarding to claim 14, Perry modified by Aldestam teaches the method of claim 9.  Perry modified by Aldestam fails to teach wherein said temporal alignment is achieved by synchronizing said first clock and said second clock based upon GPS.
Xu teaches
wherein said temporal alignment is achieved by synchronizing said first clock and said second clock based upon GPS (¶ Introduction – NTP protocol)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Xu.  With the implementation of the Precision Time Protocol (PTP), defined in the IEEE 1588 standard, for the first time a very accurate and safe way to provide time references throughout the power station’s Ethernet network is made available. PTP allows distributing reference time information in a local area network like NTP does, but due to the innovative protocol it allows to reach accuracies in the sub-microsecond range.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2014/0028282) and Aldestam (WO 95/33184) as applied to claim 9 above, and further in view of Kingstar (5 Real-Time Ethernet-Based Fieldbuses Compared)
Regarding to claim 12, Perry modified by Aldestam teaches the method of claim 9.  Perry modified by Aldestam fails to teach wherein said communication link includes serial real-time communication system.
Kingstar teaches
wherein said communication link includes serial real-time communication system (Page 11 – Sercos III)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Kingstar.  Sercos offers an outstanding performance due to collision free transmissions based on time slot mechanisms and a highly efficient protocol, combined with an absolutely deterministic time behavior.

Claim 15-17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2014/0028282) as applied to claim 1 above, and further in view of Kesterson (US 2014/0239938)
Regarding to claim 15, Perry teaches the method of claim 1.  Perry fails to teach determining a power line frequency of said sampled at least one voltage signal.
Kesterson teaches
determining a power line frequency of said sampled at least one voltage signal (¶0005). 
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Kesterson.  One would be motivated to correctly determine the line frequency of power line because one need to know the line frequency in order to determine rate of sampling of voltage/current line.
Regarding to claim 16, Perry modified by Kesterson teaches the method of claim 15.  Perry further teaches said at least one re-sampled voltage signal includes an integer number of samples within a cycle based upon said power line frequency (¶0034)
Regarding to claim 17, Perry modified by Kesterson teaches the method of claim 16.  Perry further teaches said at least one re-sampled current signal includes an integer number of samples within said cycle based upon said power line frequency (¶0034)
Regarding to claim 23, Perry teaches the method of claim 15.  Perry fails to teach where said power line frequency is determined from said sampling at least one voltage signal.
Kesterson teaches
where said power line frequency is determined from said sampling at least one voltage signal (¶0005).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Kesterson.  One would be motivated to correctly determine the line frequency of power line because one need to know the line frequency in order to determine rate of sampling of voltage/current line.
Regarding to claim 24, Perry teaches the method of claim 15.  Perry fails to teach where said power line frequency is determined by a measurement circuit separate from said sampling said at least one voltage signal.
Kesterson teaches
where said power line frequency is determined by a measurement circuit separate from said sampling said at least one voltage signal (¶0005).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Kesterson.  One would be motivated to correctly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864         

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862